          Case 5:19-cv-01308-ESC Document 18 Filed 09/11/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ROBIN KANDILYN MOORE,                              §
                                                   §
                   Plaintiff,                      §                 SA-19-CV-01308-ESC
                                                   §
vs.                                                §
                                                   §
ANDREW SAUL, SOCIAL SECURITY                       §
COMMISSIONER;                                      §
                                                   §
                   Defendant.                      §

                                              ORDER

        This order concerns Plaintiff’s Motion for Attorney’s Fees Pursuant to the Equal Access

to Justice Act [#16]. By her motion, Plaintiff asks the Court to grant her attorney’s fees pursuant

to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(a), as the “prevailing party” in

the above-styled cause of action. The EAJA provides a mandatory attorney’s fee award for a

prevailing party that meets certain financial eligibility requirements. Baker v. Bowen, 839 F.2d

1075, 1079–80 (5th Cir. 1988). Once the plaintiff establishes these facts, the government must

pay attorney’s fees unless it is able to prove that its position was substantially justified or special

circumstances make an award unjust. Id.

       The record reflects that on May 28, 2020 the Court granted the Commissioner’s

unopposed motion to reverse and remand this case and entered a final judgment remanding this

case for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g) [#13,

#14]. The Fifth Circuit has held that a party who obtains a remand in a social security appeal

pursuant to the fourth sentence of § 405(g) qualifies as a prevailing party for purposes of fees

under the EAJA. Breaux v. U.S.D.H.H.S., 20 F.3d 1324, 1324 (5th Cir. 1994) (per curiam).




                                                  1
         Case 5:19-cv-01308-ESC Document 18 Filed 09/11/20 Page 2 of 3




       Plaintiff seeks an award of $5,021.99 in attorney’s fees, $16.80 in expenses, and $400.00

in costs. In support of the instant motion, Plaintiff’s counsel has submitted an itemization of the

hours spent and expenses incurred representing Plaintiff in this case before the Court. Plaintiff

billed his services at a rate of $201.99 per hour and his paralegal billed time at a rate of $100.00

per hour. On September 9, 2020, the parties filed a Stipulation [#17] regarding the requested fee

award, which stipulates to awarding Plaintiff a compromise settlement of Plaintiff’s request for

fees as follows: attorney’s fees in the amount of $4,600.00, expenses in the amount of the

requested $16.80, and costs in the amount of the requested $400.00.       The parties provided the

Court with a proposed Order so that the Court may also memorialize other aspects of the parties’

agreement. The Court will approve the stipulation and enter the proposed Order.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees Pursuant

to the Equal Access to Justice Act [#16] is GRANTED IN PART as follows:

       IT IS HEREBY ORDERED that Plaintiff, Robin Kandilyn Moore, is awarded

attorney’s fees under the Equal Access to Justice Act in amount of Four Thousand Six Hundred

Dollars and 00/100 Cents ($4,600.00), expenses in the amount of Sixteen Dollars and 80/100

Cents ($16.80) and costs in the amount of Four Hundred Dollars ($400.00).

       IT IS FURTHER ORDERED that these attorney fees will be paid directly to Plaintiff,

Robin Kandilyn Moore, and sent to the business address of Plaintiff’s counsel.

       IT IS FURTHER ORDERED that full or partial remittance of the awarded attorney’s

fees will be contingent upon a determination by the Government that Plaintiff owes no

qualifying, pre-existing debt(s) to the Government. If such a debt(s) exists, the Government will

reduce the awarded attorney fees in this Order to the extent necessary to satisfy such debt(s).




                                                 2
 Case 5:19-cv-01308-ESC Document 18 Filed 09/11/20 Page 3 of 3




IT IS FINALLY ORDERED that in all other respects the Motion [#16] is DENIED.

SIGNED this 11th day of September, 2020.




                                  ELIZABETH S. ("BETSY") CHESTNEY
                                  UNITED STATES MAGISTRATE JUDGE




                                     3
